Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a sensor configured to sense a rotation angle” in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para [0016], line 1: “the rotator” should read “the rotor”.
Para [0061], line 1: “the rotator 134” should read “the rotor 134”.
There is no figure 9 in description.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al, KR Pub. No. KR10-2003-0085358A (hereinafter Su).
Regarding claim 1, Su discloses a rotor having a rotation axis (page 4, Para 3, line 11 and fig. 1: rotating body 32 rotating around the central axis 34); and a plurality of transceivers disposed separately from the rotation axis and provided in the rotor along a circumferential direction of the rotor (Fig. 2, page 5, para 2: six signal input devices 40 installed around the central axis 32 and along the circumference of the rotor 32), the transceivers being configured to transmit and receive waves (Page 3, para 4, line 7-8: predetermined number of signal input devices are used to reflect and transmit radio wave) respectively having different frequency bands (Page 5, para 3: six signal input devices 40 correspond to six frequency bands L, S, C, X, Ku, and Ka bands).
[AltContent: textbox (Fig. 2)]
    PNG
    media_image1.png
    288
    353
    media_image1.png
    Greyscale


Regarding claim 2, Su discloses the rotor is configured to rotate on the rotation axis (Page 4, Para 3, line 11 and fig. 1: rotator 32 rotating around the central axis 34) such that a transceiver of the transceivers configured to transmit and receive a wave of a target band is located at a communication position by which a wave path is defined (Page 5, para 4: arranging each signal input device 40 so that the received radio waves reflected from the reflector 30 are accurately focused on one of the 6 feed horns 41 installed at the end of the signal input device 40).
Regarding claim 3, Su discloses the rotor is configured to rotate both in a first direction and a second direction which is opposite to the first direction (Page 5, para 1: rotating body 32 rotates 360 degrees about the central axis 34 and both sides of the central axis are rotatable. That means one side of the central axis will rotate clockwise and the other side will rotate in the opposite direction).
Regarding claim 4, Su discloses the rotor is configured to rotate only in a first direction (Page 5, para 1: rotating body 32 rotates 360 degrees about the central axis 34).
Regarding claim 5, Su discloses a distance between the rotation axis and a first axis of a first transceiver among the transceivers is equal to a distance between the rotation axis and a second axis of a second transceiver among the transceivers (Fig. 2: showing six signal input devices 40 are distributed along the circumference of the rotating body 32 and the rotating body 32 rotates around the central axis 34, therefore the distance between the rotating axis and the first axis of the first signal input device will equal the distance between the central axis and the other signal input devices).
[AltContent: oval][AltContent: textbox (The dash-line circle showing signal input devices 40 are distributed in the same circle with the center at the central axis 34)][AltContent: ][AltContent: textbox (Fig. 2)]
    PNG
    media_image1.png
    288
    353
    media_image1.png
    Greyscale


Regarding claim 6, Su discloses the rotation axis, the first axis, and the second axis are parallel to one another (Fig. 2 above showing the central axis 34, the axis of six signal input devices 40 are parallel).
Regarding claim 7, Su discloses the transceivers are connected directly to one another (Fig. 2 showing six signal input devices 40 are connected to one another on the rotating body 32 and there is nothing connected between them).
Regarding claim 8, Su discloses a band changer (Page 4, para 3, line 1: multi-frequency band satellite communication antenna) including: a main reflector; a sub-reflector; a rotor having a rotation axis (Page 4, para 3, Fig. 1: main reflector 12, sub reflection plate 16, rotating body 32 having rotation axis 34); and a plurality of transceivers disposed separately from the rotation axis, the transceivers provided in the rotor along a circumferential direction of the rotor (Fig. 2, page 5, para 2: six signal input devices 40 installed around the central axis 32 and along the circumference of the rotor 32) and configured to transmit and receive waves (Page 3, para 4, line 7-8: predetermined number of signal input devices are used to reflect and transmit radio wave) respectively having different frequency bands (Page 5, para 3: six signal input devices 40 correspond to six frequency bands L, S, C, X, Ku, and Ka bands), wherein the rotor is configured to rotate on the rotation axis (Page 4, Para 3, line 11 and fig. 1: rotator 32 rotating around the central axis 34) such that a wave path leading to the main reflector, the sub-reflector, and one of the transceivers is formed (Fig. 1, Page 5, para 4: arranging each signal input device 40 so that the optical path from the main reflector plate 12, the sub-reflector plate 16, the reflector 30 is accurately set and the waves reflected from the reflector 30 are accurately focused on one of the six feed horn 41 installed at the ends of signal input devices 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al, KR Pub. No. KR10-2003-0085358A (hereinafter Su) as applied to claim 8 above in view of Monte, US Pub. No. 2011/0068988A1.
Regarding claim 9, Su does not disclose the rotor is rotatably provided in the main reflector.
Monte discloses the rotor is rotatably provided in the main reflector (Fig. 1B, para [0024], col. 2, line 8-10: a mechanical actuator 19 rotate the feed horns connected to the assembly 12 which positioned in front of the primary reflector 11).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to combine the rotor rotatably provided in the main reflector as taught by Monte to the antenna device as taught in Su for the purpose of receiving and reflecting band signals of different angles to a focal region located in front of the primary reflector (Monte. Para [0010], line 6-9).


Regarding claim 13, Su does not disclose the transceivers are disposed to pass through front and rear sides of the rotor along the rotation axis of the rotor.
Monte discloses the transceivers are disposed to pass through front and rear sides of the rotor (Fig. 1B: feed horns 12a, 12b, 12c are disposed to pass through front and rear of the rotor 12, see para [0024], col. 2, line 8-11: actuator 19 is connecting to assembly 12 to rotate the feed horns) along the rotation axis of the rotor (Fig. 1B and para [0029], page 3, line 11-13: the skew adjustment 19 rotates feed horns 12a, 12b, 12c about the center axis of the primary reflector 11, that is also the rotation axis of assembly 12).
.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al, KR Pub. No. KR10-2003-0085358A (hereinafter Su) in view of Monte, US Pub. No. 2011/0068988A1 as applied to claim 9 above, and further in view of Eom et al, US 2016/0141758A1 (hereinafter Eom).
Regarding claim 10, the combination of Su and Monte, as modified does not disclose the rotor is provided in an edge area of the main reflector. 
Eom discloses the rotor (para [0052]: a plurality of feed horns are installed in the main reflecting plate designed to have a structure capable of being switched and  the structure capable of being switched refers to a structure in which the feed horn is rotated with respect to a specific axis, see para [0054]) is provided in an edge area of the main reflector (para [0060], line 1-2: first feed horn 120 may be installed in one region of the main reflecting plate 110).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to combine the rotor provided in an edge area of the main reflector as taught in Eom to the antenna device as taught in Su and Monte for the purpose of minimizing the shadow region generated by the transceivers (Eom, para [0060]).
Regarding claim 11, the combination of Su and Monte, as modified does not disclose the sub-reflector includes: a sub-reflection plate disposed to face the edge area of the main reflector; and a supporting arm fixed to the main reflector and extending from the main reflector, and the supporting arm configured to support the sub-reflection plate.
Eom discloses the sub-reflector includes: a sub-reflection plate disposed to face the edge area of the main reflector (Fig. 1, para [0065]: The sub-reflecting plate 130 may be disposed oriented toward 
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a sub-reflection plate and a supporting arm arranged as taught in Eom to the antenna device as taught in Su and Monte in order to having the sub-reflector facing the transceivers in the edge of the main reflecting plate. Therefore, the shadow regions generated by the sub-reflecting plate and by the transceivers overlap so the shadow regions generated by the transceivers and the sub-reflecting plate will be minimized (Eom, para [0067]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al, KR. Pub. No. KR-10-2003-0085358A (hereinafter Su) in view of Lukaczyk et al, US. Pub. No. 2016/0298536 (hereinafter Lukaczyk).
Regarding claim 12, Su does not disclose the band changer further comprises: a stator provided in the main reflector and configured to support a rotation of the rotor.

Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the stator as taught in Lukaczyk to the rotation of the rotor in Su for the purpose of limiting the rotation inside the stationary housing and about the rotation axis of the rotor (Lukaczyk, para [0011], line 4-8).

Claims 14-15, 17-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al, KR. Pub. No. KR-10-2003-0085358A (hereinafter Su) in view of Ito, US Pub. No. 2016/0363738 A1.
Regarding claim 14, Su discloses a band changer (Page 4, para 3, line 1: multi-frequency band satellite communication antenna) including a rotor having a rotation axis, and a plurality of transceivers disposed separately from the rotation axis (page 4, Para 3, line 11 and fig 1: rotating body 32 rotating around the central axis 34), the transceivers provided in the rotor along a circumferential direction of the rotor (Fig. 2, page 5, para 2: six signal input devices 40 installed around the central axis 32 and along the circumference of the rotor 32) and configured to transmit and receive waves (Page 3, para 4, line 7-8: predetermined number of signal input devices are used to reflect and transmit radio wave) respectively having different frequency bands (Page 5, para 3: six signal input devices 40 correspond to six frequency bands L, S, C, X, Ku, and Ka bands) and a rotation angle of the rotor such that a transceiver 
Su does not disclose a controller configured to generate a control signal that determines a rotation angle of the rotor and a driver configured to operate the rotor to allow the rotor to rotate based on the control signal.
Ito discloses a controller configured to generate a control signal (Fig. 5, para [0051], line 3-7: control substrate CU embedded in a controller is configured to set a driving signal) that determines a rotation angle of the rotor (Para [0051], line 12-14: the rotating angle is defined by the driving pulse signal) and a driver configured to operate the rotor (Para [0037], line 1-3: the driving device 134 is configured to rotate the turret 130) to allow the rotor to rotate based on the control signal (Para [0051], line 11-14: a moving speed, moving direction, a movement around of the turret 130 are defined by the driving pulse signal).
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a controller and a driver as taught in Ito to the rotor of the antenna device as taught in Su for the purpose of controlling the rotation of the rotor and setting the corresponding transceiver at the target position (Su, page 3, line 21-24).
Regarding claim 15, Su further discloses a first transceiver configured to transmit and receive a wave of the first frequency band; and a second transceiver configured to transmit and receive a wave of the second frequency band different from the first frequency band (Page 5, para 3: six signal input devices 40 correspond to six frequency bands L, S, C, X, Ku, and Ka bands).
Su does not disclose the controller is configured to: generate a first control signal in response to selection of a first frequency band to rotate, by a first angle; and generate a second control signal in response to selection of a second frequency band different from the first frequency band to rotate, by a second angle different from the first angle.
Ito discloses the controller is configured to: generate a first control signal (Para [0051], line 6-7: the control substrate CU is configured to set a driving signal to drive the driving device 134 and a rotating angle ϴ of the turret 130 are defined by the driving pulse signal, see para [0051], line 12-14) in response to selection of a first frequency band to rotate (Fig. 8B: at 0o optical element 126A is in the optical axis), by a first angle (Fig. 8B, para [0056]: when the rotating angle ϴ of the turret 130 is 0°); and generate a second control signal (para [0051], line 12-14: a rotating angle ϴ of the turret 130 are defined by the driving pulse signal) in response to selection of a second frequency band different from the first frequency band to rotate (Fig. 8B: optical element 126D is in the optical axis at 90o), by a second angle different from the first angle (Fig. 8B, para [0056]: when the rotating angle ϴ of the turret 130 is 90°).
[AltContent: textbox (Fig. 8B)][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    243
    216
    media_image2.png
    Greyscale
                                  
    PNG
    media_image3.png
    257
    222
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a controller configured as taught in Ito to the rotation of the rotor as taught in Su for the purpose of sending the corresponding control signal to put the selected element at the target position (Ito, para [0062]).
Regarding claim 17, Su does not disclose a stopper configured to define a reference position that restricts a rotation of the rotor.
Ito discloses a stopper configured to define a reference position (Fig. 4B and Para [0036], line 10-13: the recess portions 130B for positioning in correspondence to each of the four optical elements) that restricts a rotation of the rotor (para [0061]: when the engaging mechanism 138 is engaged to the recess portion 130B, the turret 130 is stopped).
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a stopper as taught in Ito to the antenna device as taught in Su for the purpose of marking a reference point for the element on the rotor that will limit the rotation of the rotor (Ito, Abstract).
Regarding claim 18, Su does not disclose the controller is configured to: generate a reference control signal to control a rotation of the rotor such that a first transceiver is located at a reference position restricting the rotation of the rotor.
Ito discloses the controller is configured to: generate a reference control signal (Fig. 5, para [0051], line 3-7: control substrate CU embedded in a controller is configured to set a driving signal) to control a rotation of the rotor (Para [0037], line 1-3: the driving device 134 is configured to rotate the turret 130) such that a first transceiver is located at a reference position (Fig. 8B: the first optical element 126A is at the optical axis O when the rotating angle is 0o, it is also a state where the recess portion 130B is engaged to the engaging mechanism 138, see para [0059], line1-5) restricting the rotation of the rotor (para [0061]: when the engaging mechanism 138 is engaged to the recess portion 130B, the turret 130 is stopped).
[AltContent: textbox (Fig. 8B)][AltContent: oval]
    PNG
    media_image2.png
    243
    216
    media_image2.png
    Greyscale


Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to configure the controller as taught in Ito to the rotation of the rotor as taught in Su so that 
Regarding claim 19, Su does not disclose the controller is configured to: check whether the first transceiver is located at the reference position when the rotor operates.
Ito discloses the controller is configured to: check (Para [0042], line 25-28: the position of each optical element can be checked at the control substrate CU) whether the first transceiver is located at the reference position when the rotor operates (Para [0059], line1-5: when the turret 130 starts to move from a state where the recess portion 130B is engaged to the engaging mechanism 138, a state of the rotating angle ϴ=0° shown in the first left view of FIG. 8B).
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to configure the controller as taught in Ito in the communication system as taught in Su so that the controller can check if the selected element is placed at the target position and correct the driving signal if needed (Ito, para [0054]).
Regarding claim 21, Su discloses a method of controlling a band changer comprising a plurality of transceivers configured to transmit and receive waves (Page 3, para 4, line 7-8: predetermined number of signal input devices are used to reflect and transmit radio wave) respectively having different frequency bands (Page 5, para 3: six signal input devices 40 correspond to six frequency bands L, S, C, X, Ku, and Ka bands), a transceiver configured to transmit and receive a wave of the selected frequency band to be at a communication position by which a wave path is defined (Page 5, para 4: arranging each 
Su does not disclose the method comprising: receiving an input on selection of a frequency band; generating a control signal based on the received input; and disposing, based on the control signal.
Ito discloses the method comprising: receiving an input on selection of a frequency band (para [0052], line 4-2: control substrate is input with a switching command); generating a control signal based on the received input (para [0058], line 4-5: set control signal based on the input); and disposing, based on the control signal (Fig. 7: step S6, para [0059]: the rotor start moving, and fig. 7, step S12, para [0061], line 1-3: stop the rotation).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to combine the controlling method as taught in Ito to the communication system as taught in Su in order to rotate the rotor at a corresponding angle to place the selected element at the target position depending on the command input. 
Regarding claim 22, Su further discloses a first transceiver configured to transmit and receive a wave of a first frequency band (Page 5, para 3: six signal input devices 40 correspond to six frequency bands L, S, C, X, Ku, and Ka bands) in response to selection of the first frequency band to define a first wave path wave path (Page 5, para 4: arranging each signal input device 40 so that the received radio waves reflected from the reflector 30 are accurately focused on one of the 6 feed horns 41 installed at the end of the signal input device 40).
Su does not disclose moving, by a first distance and disposing the first transceiver at the communication position.
Ito discloses moving, by a first distance and disposing the first transceiver at the communication position (Fig. 8B and Para [0056], line 1-4: when rotating the turret 130 at a rotating angle of 900, the 
[AltContent: textbox (Fig. 8B)][AltContent: textbox (The cross shape denoted by a dashed-dotted line indicates the optical axis O)][AltContent: ][AltContent: oval]
    PNG
    media_image3.png
    257
    222
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to combine the disposing method as taught in Ito to the communication system as taught in Su for the purpose of rotating the rotor at a specific angle to place a specific element at the target position (Ito, para [0056]). 
Regarding claim 23, Su further discloses a second transceiver configured to transmit and receive a wave of a second frequency band (Page 5, para 3: six signal input devices 40 correspond to six frequency bands L, S, C, X, Ku, and Ka bands) in response to selection of the second frequency band to define a second wave path wave path (Page 5, para 4: arranging each signal input device 40 so that the received radio waves reflected from the reflector 30 are accurately focused on one of the 6 feed horns 41 installed at the end of the signal input device 40).
Su does not disclose moving, by a second distance and disposing the second transceiver at the communication position.
Ito discloses moving, by a second distance and disposing the second transceiver at the communication position (Fig. 8B and Para [0056], line 1-4: when rotating the turret 130 at a rotating 0, the optical element 126C is disposed at the optical axis O and the rotating angle is the movement amount, i.e. distant, see Para [0051], line 12).
[AltContent: textbox (Fig. 8B)][AltContent: textbox (The cross shape denoted by a dashed-dotted line indicates the optical axis O)][AltContent: oval][AltContent: ]
    PNG
    media_image4.png
    162
    142
    media_image4.png
    Greyscale



It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to combine the disposing method as taught in Ito to the communication system as taught in Su for the purpose of rotating the rotor at a specific angle to place a specific element at the target position (Ito, para [0056]). 
	Regarding claim 24, Su does not disclose a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method.
Ito discloses a storage medium storing instructions that, when executed by a processor, cause the processor to perform the method (Para [0053], line 6-12: the control substrate CU will generate a control signal corresponding to the change command read from the storage unit MR).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the storage medium as taught in Ito to the communication system as taught in Su for the purpose of reading the control signal stored in the storage unit and sending the corresponding command to rotate the rotor (Ito, para [0058]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al, KR. Pub. No. KR-10-2003-0085358A (hereinafter Su) in view of Ito, US Pub. No. 2016/0363738 A1 as applied to claim 14 above and further in view of Zihan, WO2017/143500A1.
Regarding claim 16, Su does not disclose a sensor configured to sense a rotation angle of the rotor with respect to the rotation axis.
Zihan discloses a sensor configured to sense a rotation angle of the rotor (Para [0002], line 2-4: the rotation angle of the rotor can be measured using position sensors) with respect to the rotation axis (Fig. 1, para [0033], line 1: the rotor rotates about the rotational axis, see para [0033], line 9-10).
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a sensor as taught in Zihan to the rotation of the rotor as taught in Su and Ito for the purpose of determining the position of the rotor (Zihan, para [0002], line 1).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al, KR. Pub. No. KR-10-2003-0085358A (hereinafter Su) in view of Ito, US Pub. No. 2016/0363738 A1 as applied to claim 14 above and further in view of Mizes et al, US Pub. No. 2005/0275855A1 (hereinafter Mizes).
Regarding claim 20, Su further discloses a frequency band of a wave transmitted and received by the transceiver (Page 5, para 3: six signal input devices 40 correspond to six frequency bands L, S, C, X, Ku, and Ka bands and predetermined number of signal input devices are used to reflect and transmit radio wave, see Page 3, para 4, line 7-8) located at the communication position (Page 5, para 4: 
Su does not disclose the controller is configured to: check whether a frequency band after the rotor rotates by the determined rotation angle corresponds to the target band.
Ito discloses the controller is configured to: check whether the transceiver located at the communication position (Para [0042], line 25-28: the position of each optical element can be checked at the control substrate CU) after the rotor rotates by the determined rotation angle (Para [0056], line 1-4: when the rotating angle ϴ of the turret 130 is 0°, 90°, 180° and 270°, the optical element 126 is disposed on the optical axis 0, respectively). 
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the position checking feature as taught in Ito to the antenna device as taught in Su for the purpose of verifying the correct element placed at the target position (Ito, para [0042], line 1-3).
Su and Ito do not disclose the controller is configured to: check whether a frequency band of the transceiver at the communication corresponds to the target band.
Mizes discloses the controller is configured to: check whether a frequency band of the transceiver at the communication corresponds to the target band (Para [0012], line 6-12: a controller determining the amplitude of high frequency banding and the amplitude of high frequency banding is compared to a predetermined acceptable value of high frequency banding, see Para [0064], line 1-3).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to combine the frequency checking feature as taught in Mizes to the rotation of the rotor in the antenna device as taught in Su and Ito for the purpose of verifying if the controller and the rotor are operating properly and correcting the driving signal if needed (Ito, para [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/ANH N HO/               Examiner, Art Unit 2845